Hart, J., (after stating the facts). 1. It is insisted by counsel for appellant that 'the evidence is not sufficient to support the verdict. “As a general rule, railroad companies are bound to keep in safe condition all portions of their platforms and approaches thereto, to which the public do, or would naturally resort, and all portions of their station grounds reasonably near to the platform, where passengers, or those who have purchased tickets with a view to take passage on the cars, or to debark from them, would naturally or ordinarily be likely to go'; and especially by those routes and methods which the company have established by its own customs and practice, as here. This is well established.” Texas & St. Louis Railway v. Orr, 46 Ark. 182, and cases cited at p. 195. Hence it will be seen that it is the duty of the railway company to exercise ordinary care to keep its platform in a safe condition for the use of its passengers and others who have a right to go there. Tested by this rule, it cannot be said, as a matter of law, under the facts and circumstances adduced in evidence in this case, that the appellant company was not guilty of negligence, or that appellee was guilty of contributory negligence. Appellee was on appellant’s depot platform for the purpose of going to one of its trains, which carried passengers, and of taking passage thereon. It is undisputed that there was a hole in the platform at the place where she began to fall. The negro, Wash. Harris, says that he was looking at her as she walked along. That, as she placed her right foot on the top step, she began to fall “with a curious kind of twisting move.” 'That at the time her left foot was on the platform, and that there was a hole in the platform there. Other evidence shows that the hole was sufficiently large for the heel of her shoe to have become caught, or to have turned in it. That her foot was 9 inches long, and that the top step extended only eight inches out beyond the platform and was only 3^ or 4 inches below it. Under these facts and circumstances, reasonable men might have inferred that her left heel became fastened in the hole in the platform or that stepping in the hole caused her foot to turn as she was in the act of stepping off of the platform; that the movement of her body, being forward and downward, when her foot got caught, turned, or caused the “curious twisting” movement described by Harris, and that the swaying of her body caused her to lose her balance and to fall headlong to the bottom of the steps. It is true that she states that she does not remember what caused her to fall, but she also states that she was fairly active, and that she was not subject to fainting spells. When we remember that the force of the fall was so great that she fell headlong to the bottom, of the steps, it is not unreasonable that the jury might have found that the injury was received in the way we have described; and that the fact that it happened so quickly and unexpectedly and that appellee was unconscious for ten hours afterwards may have prevented her from remembering that her foot was caught. The jury was also warranted in finding that appellee was not guilty of contributory negligence; for the hole was not so large that she in the exercise of ordinary care must have seen it while walking along the platform. 2. It is next contended by counsel for appellant that the court erred in refusing to permit the witness Rusk, who was the station agent, to answer the following question: “Has this platform and steps proved reasonably safe for passengers coming to and from the train?” The ruling of the court resulted in no prejudice to appellant, conceding that the witness would have answered in the affirmative, and that the answer would have been competent evidence. The court immediately permitted the witness to state that no one else had fallen from the platform at that point during the time he had been station agent. This was practically an answer, in another form, to the question, and had as much probative force as would have resulted from an affirmative answer to the question objected to. 3. It is also contended that the court erred because it told the jury in assessing the damages sustained by appellee to take into consideration the mental pain and anguish suffered by her. Under the facts’ and circumstances adduced in evidence, the mental pain was inseparable from the physical suffering of appellee. This question was determined adversely to the contention of appellant in the case of Arkansas Southwestern R. Co. v. Wingfield, 94 Ark. 75. No other assignments of error are urged for reversal, and the judgment will be affirmed.